Citation Nr: 0621625	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1979 to August 1983.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously denied the issue on appeal in a decision 
dated in July 2005.  The veteran filed a timely appeal of the 
Board's decision, and pursuant to a Joint Motion for Remand, 
in April 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated the decision and remanded the 
matter for compliance with the instructions in the Joint 
Motion for Remand.  

As explained more fully below, the Board has determined that 
in order to satisfy the concerns of the parties to the Joint 
Motion, it will be necessary to remand the case for further 
development.

The Board further notes that the parties to the Joint Motion 
observed that the Board referred the matter of service 
connection for migraine headaches to the regional office (RO) 
for appropriate adjudication, and that the parties viewed 
this as a separate matter that they did not seek to disturb.  
Accordingly, pursuant to the Joint Motion, the Board again 
refers this issue for appropriate adjudication

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required.


REMAND

The Board's review of the April 2006 Joint Motion reflects 
that the parties to the Joint Motion found the Board's July 
2005 decision to contain inadequate Reasons and Bases in its 
failure to adequately explain why 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005), which relates to migraine 
headaches, could not provide a basis for an increased rating 
in view of the fact that headaches were the primary residual 
disability currently related under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-9304 (2005) for brain disease due to 
trauma.  

The parties to the Joint Motion also found the decision 
failed to explain the impact, if any, of documented symptoms 
of ataxia and cerebral/cerebellar atrophy on the veteran's 
claim for an increased rating, and why the veteran was not 
entitled to extraschedular consideration for her headaches 
under 38 C.F.R. § 3.321(b) (2005).

In reviewing the medical evidence of record, the Board notes 
that the last relevant VA examination for rating purposes was 
conducted in February 2002, and that in light of the desire 
of the Joint Motion for further explanation as noted above, 
the Board finds that the veteran should be afforded new VA 
examination to assess any current residuals of head injury.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological  examination to assess the 
nature and severity of the residuals of 
the veteran's service-connected head 
injury.  The claims file should be made 
available to the examiner for review in 
connection with the examinations.  The 
examiners should carry out all 
indicated studies.  Any neurological 
impairment due to brain trauma should 
also be identified.  The examiner 
should specifically comment upon the 
disabling effect of any ataxia or 
cerebellar atrophy.  In addition, the 
examiner should state (i) whether the 
veteran has "migraine" and, if so, 
whether it is the result of the 
service-connected head injury and (ii) 
whether the veteran has multi-infarct 
dementia associated with head trauma.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



